Citation Nr: 1449053	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  10-13 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 2003 to May 2004 with additional service in the Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2014 the Veteran testified before the undersigned Veterans Law Judge at a travel board hearing.  A transcript of that hearing is associated with the record.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Giving him the benefit of the doubt, the Veteran has an acquired psychiatric disability that is etiologically related to his active duty service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disability are met.  38 U.S.C.A. §§ 1110, 1507 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2014); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  Alternatively, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2014).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that he has PTSD has a result of his service in Iraq.  He has provided several statements detailing his stressors, including his fear of hostile military or terrorist activity.

A review of the Veteran's service records shows that the Veteran served in Iraq and Kuwait.  On the Veteran's post-deployment health assessment he checked "yes" in response to the question of whether he ever felt that he was in "great danger of being killed," providing support for his claim.

A review of post-service VA treatment records shows treatment for acquired psychiatric disabilities including PTSD and dysthymia starting in March 2009 and continuing through February 2010.  The Veteran testified in his August 2014 hearing that he has no further treatment records because he "gave up" on treatment.

In this regard, it the undersign' s hope the Veteran tries, once again, to get treatment as VA has, over the last several years, made a sustained effort to improve its service to recent Veteran of the war in Iraq.

A March 2013 VA examination diagnosed anxiety disorder and noted that the Veteran's symptoms of anxiety disorder were at least as likely as not caused by or the result of experiences he had while deployed.

The examiner noted that the Veteran did not meet the criteria for a diagnosis of PTSD because his re-experiencing of symptoms was not related to a specific traumatic event but to generalized situations that could have been life threatening but were not.

Accordingly, considering the Veteran's diagnoses of acquired psychiatric disabilities, his reported stressors and the March 2013 VA examiner's opinion providing a link between a diagnosed anxiety disorder and active duty service, the Board finds that service connection for an acquired psychiatric disability is warranted.


ORDER

Service connection for an acquired psychiatric disability is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


